Citation Nr: 0701881	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-01 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to a compensable evaluation for bilateral pes 
planus. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1962 to February 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of entitlement to a compensable evaluation for 
bilateral pes planus is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDING OF FACT

The veteran incurred tinnitus in service.



CONCLUSION OF LAW

Bilateral tinnitus was incurred in active service.  38  
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp.  
2006); 38 C.F.R. §§ 3.102, 3.303 (2006). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Considering the favorable outcome detailed below, VA's 
fulfillment of its duties under the VCAA, 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126, need not be 
addressed at this time.

Any error in the failure to provide notice involving the 
downstream elements of rating and effective date is harmless 
at this time, and can be corrected by the RO following the 
Board's decision.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002);  see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

Analysis

In July 2004, shortly after the veteran filed his claim for 
service connection of tinnitus, he was seen at the VA medical 
center for an audiologic evaluation.  At that time the VA 
examiner diagnosed bilateral constant tinnitus and remarked 
that he could not find any indication that the veteran 
incurred tinnitus while on active duty.  During the interview 
portion of the examination the veteran reported significant 
military noise exposure from heavy equipment, aircraft and 
occasional exposure to gunfire.  The veteran was unable to 
indicate a time of onset, but stated that tinnitus had become 
worse over the years.  

Of record is an August 2004 letter reflecting the results of 
a contemporaneous audiologic examination authored by David M. 
Chihal, M.D., Ph.D., and Jackie Apligian, M.S.  At that time 
the veteran reported an incident in service where he was 
exposed to the noise of cannon fire and recalled experiencing 
tinnitus for days after this exposure.  Neither of the 
authors of this letter commented on any relationship between 
tinnitus and the veteran's period of service.  

In July 2005 the veteran offered sworn testimony at an RO 
hearing.  He recalled episodes of tinnitus lasting for weeks 
after exposure to cannon fire in service.  In regards to the 
onset of tinnitus the veteran testified that he had ringing 
in his ears since service.  The veteran also testified that 
he was intimidated during the July 2004 VA examination and 
thus did not accurately report the onset of tinnitus to the 
VA examiner.  

In November 2006, Dr. Chihal and Laurie Bornstein, M.S., 
wrote the RO in regards to the veteran's tinnitus.  In their 
letter, they stated that it was well-documented that tinnitus 
and high frequency hearing loss are highly correlated and 
that both conditions may be caused by noise exposure.  In 
conclusion, they stated that it was their opinion that the 
veteran's tinnitus was caused by the same conditions as those 
that caused the veteran hearing loss. 

It is noted that the November 2006 letter has yet to be 
considered by the RO.  In this regard, the Board may consider 
this evidence in the first instance because the veteran, via 
his appointed representative, has waived RO consideration 
thereof in a December 2006 Informal Hearing Presentation.  
Moreover, the Board may proceed given the favorable outcome 
of this issue.  See 38 C.F.R. § 20.1304(c) (2006).

The evidence is at least in equipoise that the veteran 
incurred tinnitus in service.  In this case the Board is 
faced with dueling medical opinions, each of which the Board 
affords equal probative value.  One opinion finds no evidence 
indicating in-service incurrence of tinnitus, while the other 
links the veteran's tinnitus to in-service noise exposure, 
which is the apparent cause of the veteran's service-
connected hearing loss.  Accordingly, affording the veteran 
the benefit of the doubt, service connection for tinnitus is 
established.  


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991), the Board may consider only independent 
medical evidence to support its findings.  The Court stated 
that, if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Colvin at 175.

In terms of the claim of entitlement to a compensable 
evaluation for pes planus, the most recent September 2005 VA 
examination rendered diagnoses of bilateral pes planus, 
hammertoes of the second, third, fourth and fifth toes of 
both feet, calluses of the soles of both feet and bilateral 
bunionectomies.  Prior to making a decision,  medical 
evidence should clarify whether these disorders are due to 
the veteran's bilateral pes planus in order to identify all 
possible associated symptomatology that is relevant to 
determining a rating.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App.  473 (2006), such that the letter 
includes information concerning a 
disability rating and an effective date 
for the award of benefits.  The letter 
should also tell the veteran to provide 
any evidence in his possession that 
pertains to the claim. 

2.  The veteran should undergo additional 
VA examination for pes planus.  The 
examiner should review the claims file 
and assess whether hammertoes of the 
second, third, fourth and fifth toes of 
both feet, calluses of the soles of both 
feet and bilateral bunionectomies are due 
to the veteran's pes planus, and list all 
current symptomatology related to the 
service-connected pes planus, and any 
other disorders associated therewith, 
including comments on functional 
impairment.  A rationale for all opinions 
expressed must be provided.  

3.  Then, the RO should readjudicate the 
veteran's claim for entitlement to a 
compensable evaluation for bilateral pes 
planus.  If the determination of this 
claim remains unfavorable to the veteran, 
the RO must issue a supplemental 
statement of the case and provide him a 
reasonable period of time to respond 
before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


